Case: 09-40450     Document: 00511012323          Page: 1    Date Filed: 01/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 26, 2010
                                     No. 09-40450
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

KERRY JERMAIN WILLIAMS,

                                                   Plaintiff-Appellant

v.

COMMISSIONER,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 6:09-CV-47


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Kerry Jermain Williams, Texas prisoner # 865221, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint which he filed against Paul
Kiel, a Texas Parole Commissioner. Williams alleged in his complaint that Kiel
had violated his equal protection and due process rights by treating him
differently than other inmates with regard to parole decisions. Williams further
complained that Kiel denied him parole based on erroneous information.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40450    Document: 00511012323 Page: 2        Date Filed: 01/26/2010
                                 No. 09-40450

      Williams’s appellate brief does not address the district court’s reasons for
dismissing his claims. Instead, he erroneously and conclusorily asserts that the
district court erred in granting the defendant absolute immunity from
declaratory and injunctive relief. Although we apply less stringent standards
to parties proceeding pro se than to parties represented by counsel and liberally
construe briefs of pro se litigants, pro se parties must still brief the issues and
reasonably comply with the requirements of Federal Rule of Appellate Procedure
28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). We will not raise and
discuss legal issues that Williams has failed to assert; when an appellant fails
to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed that judgment. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Williams has failed to
brief any issue, his appeal is frivolous and is dismissed. See 5 TH C IR. R. 42.2.
      The district court’s dismissal of Williams’s § 1983 complaint pursuant to
28 U.S.C. § 1915A(b)(1) and this court’s dismissal of this appeal as frivolous both
count as strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387-88 (5th Cir. 1996).         Williams is cautioned that if he
accumulates three strikes, he will no longer be allowed to proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).
      DISMISSED; SANCTION WARNING ISSUED.




                                         2